DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 33 is objected to because of the following informalities:  
line 4 should be amended to -a flow regulator [[159]];-.  
line 20 should be amended to -to pump the expansion fluid therefrom to pass the expansion fluid through said bypass valve-. 
Line 24 should be amended to -fluid is heated in said heat [[exchanging]] exchange tubes by said thermal mass-. 
Line 29 should be amended to -where expanded fluid vapor is separated from the expansion fluid as a condensate-. 
Line 31 should be amended to -to said expansion fluid tank; said expansion fluid from said expansion fluid tank is pumped through-. 
Line 33 should be amended to -and when said electrolytic cell is electrically-. 
Line 36 should be amended to -electrochemical reaction generating the expansion fluid again -. Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  
lines 2-4 should be amended to - a second heat exchanger path for one of circulating the expansion fluid for cooling the expanded fluid  said second heat exchange path being connected to an air blower to cool the expanded fluid-.  Appropriate correction is required.

Claim 38 is objected to because of the following informalities:  
lines 2-4 should be amended to - and thermal energy in the cylinder expansion chamber, wherein the electrolytic gas generated by the electrolytic cell, when turned on in the presence of the expansion fluid is permitted to flow into said cylinder expansion chamber and to explode therein-.  Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  
lines 3-4 should be amended to - the recirculating the expansion fluid to exchange heat with the expanded fluid from a radiator, in turn permitting heat from the expanded fluid to be absorbed back into the recirculating expansion fluid before it returns to the expansion fluid tank-.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  
lines 5-7 should be amended to - the thermal mass chamber forms a heat transfer fluid chamber, said thermal mass chamber surrounds said thermal mass and the thermal battery vacuum chamber surrounds said thermal mass chamber, -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 33:
	The claim is replete with new matter and is rejected because of several limitations and the office recommends the applicant review the claim in order to address all of the new matter issues within the claim. There are several examples of new matter in the claim and some of them have been listed as follows:
“wherein said expansion fluid is composed of ionic compounds that can be converted by electrolysis to gases that explode to form the expansion fluid” in lines 4-6 – there is nothing in the original disclosure that indicates ionic compounds from electrolysis is exploded to form an expansion fluid further the term “ionic fluid” is not used in the specification.
“heat exchange tubes passing through said thermal mass” in line 19 – the original disclosure and the figures do not show that the heat exchange tubes pass through the thermal mass. The figures in figure 10 show that heat transfer fluid 135 passes around the thermal mass but there is no indication that there are heat exchange tubes and that they pass through the thermal mass.
“the remaining portion of said expansion fluid to said heat exchange tubes to pass said expansion fluid through said thermal mass” in lines 22-23 – as indicated above there is nothing to indicate the heat exchange tubes pass through (and by extension pass expansion fluid through) the thermal mass but there is also nothing to indicate the expansion fluid is passed through/near/around the thermal mass. Figure 10 shows a schematic heat diagram and arrangements of parts and the thermal mass 106 is on a different fluid loop 135 from the fluid loop 123 (containing the expansion fluid) that passes through the engine 113 that is expanded indicating that different fluids pass through the thermal mass and the engine (the engine uses the expansion fluid which is not passed by the thermal mass).
“whereas said expansion fluid is heated in said heat exchanging tubes by said thermal mass and converted to an expanded fluid; and said expanded fluid is received in said intake chamber” lines 23-24 – as indicated above, the heat exchanging tubes/thermal mass are fluidly isolated from the intake chambers of the engine as shown in the original disclosure and for this reason the limitation indicating the same fluid that flows passed the thermal mass/heat exchanger tubes enters the intake chambers is new matter since it is not supported.

For the above reasons, and for the following lines of the claim that indicate the same expansion fluid is used elsewhere in the structure is new matter and for this reason the claim is rejected as new matter. The examiner would recommend the applicant review the claims to ensure the claimed subject matter aligns with the original disclosure.
Claims 34-40 are rejected as new matter since they depend on claim 33.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 33:
	The claim is unclear because of the limitation “an expansion fluid tank” in line 3. An expansion fluid tank is already established in line 2 and therefore its unclear if this limitation requires two expansion fluid tanks or if this is the same one that is established in the line before. For the sake of examination, the office has assumed it is the same one.
	The claim is unclear because of the limitations “a piston head” and “valve block” in line 11. The piston head and valve block is already established in lines 9 and 7 (respectively) and therefore it’s unclear if these limitations requires two piston heads and valve blocks or if these are the same as the ones established in the lines before. For the sake of examination, the office has assumed these are same structures.
The claim recites the limitation "said exhaust tube" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the cycle" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 34-40 are rejected due to their dependence on claim 33.

Regarding claim 35:
The claim recites the limitation "said first heat exchanger path input" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	The claim is unclear because of the limitation “an electrolytic cell” in line 2. An electrolytic cell is already established in line 3 of claim 33  (on which this claim depends) and therefore it’s unclear if this limitation requires two electrolytic cells or if this is the same one that is established in claim 33 before. For the sake of examination, the office has assumed it is the same one.

Regarding claim 36:
	The claim is unclear because of the limitation “an expansion fluid” in line 3. An expansion fluid is already established in line 2 of claim 33  (on which this claim depends) and therefore it’s unclear if this limitation requires two expansions fluids or if this is the same one that is established in claim 33 before. For the sake of examination, the office has assumed it is the same one.

Regarding claim 37:
	The claim is unclear because of the limitation “an 12V or 24V battery” in line 2. A battery is already established in line 3 of claim 35 (on which this claim depends) and therefore it’s unclear if this limitation requires two different battery’s or if this is the same one that is established in claim 33 before. For the sake of examination, the office has assumed it is the same one.

Regarding claim 39:
The claim recites the limitation "said second heat exchanger path input" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	The claim is unclear because of the limitation “an expansion fluid tank” in line 2. An expansion fluid tank is already established in line 2 of claim 33 (on which this claim depends) and therefore it’s unclear if this limitation requires two expansion fluid tanks or if this is the same one that is established in claim 33 before. For the sake of examination, the office has assumed it is the same one.

Regarding claim 40:
	The claim is unclear because of the limitation “a thermal mass” in line 3. A thermal mass is already established in line 18 of claim 33 (on which this claim depends) and therefore it’s unclear if this limitation requires two thermal mass’s or if this is the same one that is established in claim 33 before. For the sake of examination, the office has assumed it is the same one.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding claim 32:
A thermal engine (figure 1) comprising: 
an electrolytic cell (32);
an engine block (10) fluidly connected to said electrolytic cell (32) and including a cylinder (inherent structure to receive the piston) and a piston (column 4, lines 5-10, “piston type”) slidably retained within the cylinder (inherent structure to receive the piston) to define an expansion chamber (inherent structure between the piston and the cylinder) and including an intake chamber (11) and an exhaust chamber (17).  

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  claims 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “such that said expansion fluid pump propels water from said expansion fluid tank into said electrolytic cell, which generates a quantity of oxyhydrogen from the water; and propels said oxyhydrogen into one of said expansion chamber and said exhaust chamber, whereupon oxyhydrogen propelled into said intake chamber and said expansion chamber expands abruptly into steam in said expansion chamber to increase pressure within said expansion chamber and thereby enhance thermal engine power, and oxyhydrogen propelled into said heat exchanger cools the water vapor back into liquid water, which generates a vacuum within said exhaust chamber to increase the thermal engine power” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
	
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejection of claim 32:
The applicant’s amendments to the claims have not overcome the prior art and for this reason the rejection is maintained. Further, the applicants have not provided any arguments as to why the above rejection is improper and for this reason the rejection is maintained.

Regarding the 35 USC 112(a) and 112(b) rejections:
	The applicants amendments to the claims have addressed the previous rejections and for this reason they have been withdrawn. However, a new set of rejections have been made based on the amendments to the claims.

Regarding the drawing objections:
	The applicants amendments to the drawings have addressed the drawing objections and for this reason they are withdrawn.

Regarding the claim objections:
	The applicants amendments to the claims have addressed the claim objections and for this reason they are withdrawn. However, a new set of objections have been made based on the applicants amendments to the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                             /DEVON C KRAMER/     Supervisory Patent Examiner, Art Unit 3746